Name: 95/566/EC: Council Decision of 18 December 1995 concerning the provisional application of the Agreement in the form of an Exchange of Letters amending the Agreement between the European Economic Community and the Socialist Republic of Vietnam on trade in textile and clothing products
 Type: Decision
 Subject Matter: European construction;  international trade;  Asia and Oceania;  leather and textile industries
 Date Published: 1995-12-30

 30.12.1995 EN Official Journal of the European Communities L 322/18 COUNCIL DECISION of 18 December 1995 concerning the provisional application of the Agreement in the form of an Exchange of Letters amending the Agreement between the European Economic Community and the Socialist Republic of Vietnam on trade in textile and clothing products (95/566/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and in particular Article 113 in conjunction with Article 228 (2), first sentence, thereof, Having regard to the proposal from the Commission, Whereas the Commission has negotiated on behalf of the Community an Agreement in the form of an Exchange of Letters amending the Agreement between the European Economic Community and the Socialist Republic of Vietnam on trade in textile and clothing products initialled on 15 December 1992 as modified by the Agreement in the form of an Exchange of Letters initialled on 20 December 1994; Whereas this Agreement in the form of an Exchange of Letters should be applied on a provisional basis from 1 January 1995, pending completion of the procedures required for its conclusion, subject to reciprocal provisional application by the Socialist Republic of Vietnam, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters amending the Agreement between the European Economic Community and the Socialist Republic of Vietnam on trade in textile and clothing products shall be applied on a provisional basis from 1 January 1995, pending its formal conclusion, subject to reciprocal application by the Socialist Republic of Vietnam. The text of the Agreement is attached to this Decision. Article 2 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 18 December 1995. For the Council The President J. BORRELL FONTELLES